DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search STEPHEN et al. (GB 2393783 B) [cited in the IDS filed by the applicant] does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a light detector configured to detect light that has been emitted from said light source and transmitted through said liquid and to generate an image representation of an intensity and spatial distribution of the emitted light that has been detected, the light detector and the light source are arranged at a distance from each other such that there is an angle between a peripheral portion of a field of view of the light detector and the optical axis of the light source; and a processing circuitry being configured to determine a turbidity of the liquid based on said image representation and wherein said image representation is analyzed by means of an image recognition algorithm” along with all other limitations of the claim. 
As to claim 12, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the surface of the liquid a portion of the light that has been emitted towards the surface of the liquid, after said portion of the light has intersected the surface of the liquid; arranging the light detector and the light source at a distance from each other such that there is an angle between a peripheral portion of a field of view of the light detector and an optical axis of the light source; generating an image representation of the intensity and spatial distribution of the emitted light that has been detected, and analyzing said image representation to determine the turbidity of the liquid by means of an image recognition algorithm” along with all other limitations of the claim. 

STEPHEN et al.  only teaches: figure 1, a flow monitor 1 is mounted above a moving surface 2, for example a liquid surface such as a water surface. Light from a collimated light source 3, for example a diode laser, is directed through a window 4 in the end of the flow monitor to strike the moving surface 2, resulting in reflected light 5 and refracted light 6. When the surface 2 is moving ripples and turbulence on the surface 2 will cause the collimated light to be reflected at many different angles, and some of these such as 7 will be reflected back towards the flow monitor 1. A lens 8 collects this light and focuses it upon the detector 9, which may be, for example, a silicon photodiode…page 4; figure 3, the single detector is replaced by a position sensitive detector 16.Whereas in the basic flow monitor the optical axes of the collimated source and the lens and detector may be parallel or close to parallel provided that the image of the light spot on the liquid surface is fully imaged onto the detector through the working range…page 5.

Claims 2-11 and 13-20 are allowable due to their dependencies. 
The closest references, STEPHEN et al. and Sevick et al. (US 5818583 A1)[cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886